Stephens, J.
¶19 (dissenting) — The majority holds “that for aggravating factors that are phrased in relation to The current offense’ to apply to an accomplice, the jury must find that the defendant had some knowledge that informs that factor.” Majority at 566. This rule has no grounding in our precedent. It effectively adds a knowledge element to exceptional sentencing factors that do not require proof that any participant in the crime knew the crime was a major economic offense. And because this added knowledge element applies only to accomplice liability, the majority’s rule also requires a jury determination of each copartici-pants’ role in a jointly committed crime, thus changing how coparticipants have long been tried. I would follow the plain *568language of RCW 9.94A.535(3)(d)(i) and (iii) and hold that participation in a crime that qualifies as a major economic offense under subsections (3)(d)(i) or (iii) — whether as a principal or an accomplice — justifies an exceptional sentence. Therefore, I respectfully dissent.
¶20 The starting point of the majority’s analysis is its assertion that Larry Alan Hayes was convicted as an accomplice, although the jury was permitted to convict him as either a principal or an accomplice. The jury’s verdict form does not identify on what theory it found Hayes guilty. Nor is this question generally put to the jury. “[Principal and accomplice liability are not alternative means of committing a single offense.” State v. McDonald, 138 Wn.2d 680, 687, 688, 981 P.2d 443 (1999) (noting, “we have made clear the emptiness of any distinction between principal and accomplice liability”). The jury need not determine whether a defendant acted as a principal or an accomplice in a crime so long as it is convinced that the defendant participated in the crime. State v. Teal, 152 Wn.2d 333, 339, 96 P.3d 974 (2004) (quoting State v. Carothers, 84 Wn.2d 256, 261, 525 P.2d 731 (1974).6 Nonetheless, the majority repeats an assertion made by the Court of Appeals that “the State does not argue that sufficient evidence exists to find that Hayes was convicted as a principal,” majority at 562 n.3, and therefore concludes we must consider his conviction to rest on accomplice liability. I frankly do not understand why the State has the burden here when Hayes has not challenged the sufficiency of the evidence.
¶21 Certainly we must assume, based on the jury instructions, that Hayes’s conviction could rest on accomplice *569liability, and we must analyze RCW 9.94A.535(3)(d)(i) and (iii) accordingly. But this is different from presupposing that we know from the record and the jury’s verdict who was a principal and who was an accomplice. Because the majority purports to know that only accomplice liability is at issue here, it criticizes the jury’s verdict for failing to contain findings that are never made. See majority at 566 (“We cannot tell from the jury’s special verdict if it found that Hayes had any knowledge that informs the aggravating factors for a major economic offense.”). It is only in light of the majority’s new rule that trial judges will now need to have the jury decide (unanimously, I suppose) who is a principal and who is an accomplice so that the judge can then instruct the jury to find knowledge of offense-specific aggravating circumstances with respect to an accomplice. A more sensible application of the exceptional sentence statute would allow it to operate within the existing framework of coparticipant liability.
¶22 The jury instructions, to which Hayes does not assign error, told the jury that if it found the defendant guilty of the enumerated charges, then it was required to determine whether the crime on which it found the defendant guilty was a major economic offense. Resp’t’s Suppl. Clerk’s Papers at 176 (Instruction 44). The jury was then provided with two ways, introduced in the alternative, to find a major economic offense: (1) the crime involved multiple victims or multiple incidents per victim or (2) the crime involved a high degree of sophistication or planning or occurred over a lengthy period of time. Id. at 177 (Instruction 45); see RCW 9.94A.535(3)(d)(i), (iii). The language of these enhancement factors differs from the language used in the fourth statutory alternative for a major economic offense under RCW 9.94A.535(3)(d), which speaks directly to the defendant’s conduct.7 Neither factor at issue *570in this case references the “defendant” or “offender,” because the participant’s conduct is not the focus. The factors focus on particular aggravating circumstances of the crime, confirming the legislature’s intent for the enhancement to apply based on the facts of the offense. The majority acknowledges that the major economic offense aggravator, as presented with these factors, pertains to the offense for which the defendant is liable rather than the defendant’s individual conduct. Majority at 566. Yet, the majority requires extrastatutory findings relating to the defendant’s conduct. It does so based on a fundamental misreading of precedent.
¶23 The majority relies on State v. McKim, 98 Wn.2d 111, 653 P.2d 1040 (1982). It correctly recognizes that under McKim the complicity statute does not provide the relevant triggering language to apply an exceptional sentencing factor to an accomplice and that therefore we must look to the language of the enhancement statute itself. Majority at 564; McKim, 98 Wn.2d at 116-17. However, the majority mistakenly reduces the holding in McKim to the proposition that an accomplice must be punished based on his own conduct, necessitating a finding that he had knowledge of the aggravating circumstances of the crime. Majority at 564-66.
¶24 This is inconsistent with our reading of McKim in State v. Silva-Baltazar, 125 Wn.2d 472, 886 P.2d 138 (1994). In that case, we clarified that the knowledge analysis in McKim was based not on accomplice versus principal liability, but on the elements for proving constructive possession of a firearm under the enhancement statute at issue in McKim. Id. at 481-82. We found the analysis in McKim inapplicable to the drug-free school zone enhancement statute because that statute “does not require knowledge on the part of any of the participants.” Id. at 482 (further noting, “[i]t is irrelevant whether a person is aware that he or she is carrying on the prohibited drug activity in a drug-*571free zone”). Instead of McKim, we relied on the Davis8 analysis of strict liability for “all those involved” in the substantive crime and found that the McKim knowledge analysis cannot apply to a sentence enhancement that is strictly based on the offense. Id. As in Silva-Baltazar, the enhancement factors at issue here are based on the offense itself, so there is no statutory language requiring a finding of knowledge in order to apply the enhancement to an accomplice.
¶25 Relying on its erroneous reading of McKim, the majority insists that in order for the imposition of a particular enhancement to be based on the defendant’s own conduct, “the jury must find that the defendant had some knowledge that informs that factor.” Majority at 566. Otherwise, reasons the majority, such aggravating factors “potentially permit imposing an exceptional sentence more broadly than would be consistent with the SRA [Sentencing Reform Act of 1981, ch. 9.94A RCW].” Id. I disagree. First, we are obligated to apply RCW 9.94A.535(3)(d)(i) and (iii) in a way that respects the plain, broad language. The different language throughout RCW 9.94A.535(3) reflects a legislative intent to apply certain aggravators narrowly (to the individual) and others more broadly (to the crime itself). If we accept the majority’s reasoning, we run the risk of not allowing aggravators that plainly pertain to the offense to apply in the same manner regardless of whether an individual is convicted as a principal or an accomplice. Applying the factors consistently to the offense does not make the statute ocerbroad.
¶26 Second, there is no conflict with the SRA simply because the enhancement factors apply based on the facts of the offense rather than the offender’s conduct. The goal of the SRA is to provide consistency in sentencing by focusing on the offender’s criminal history and the seriousness of the offense, so that punishment is tailored to individual culpa*572bility. RCW 9.94A.010. The majority’s argument rests on the premise that accomplice liability for the offense cannot be coextensive with punishment. Majority at 563-64, 565-66. But, this premise merely confirms that we cannot rely on the complicity statute to impose an enhanced sentence. It does not follow that punishment must necessarily be different as between an accomplice and a principal who are liable for the same crime. In fact, the SRA’s goal of consistency in sentencing is served by recognizing that the seriousness of the crime remains the same as to each coparticipant. By requiring a knowledge finding in order to enhance an accomplice’s sentence, but not a principal’s, the majority’s rule undermines the SRA and results in disparate sentences for equally culpable defendants. It makes no sense that a principal should be punished regardless of whether he or she knew the crime of conviction was a major economic offense, but an accomplice — who committed the same crime — should not be.
¶27 More fundamentally, the majority’s rule makes the question we never ask the jury to determine — whether the defendant acted as a principal or an accomplice — potentially the most important question for purposes of sentencing. The majority vacates Hayes’s exceptional sentence because there is no jury finding that he knew the substantive crimes he committed were major economic offenses. But, the majority does not address how a jury will need to be instructed in the future in order to accommodate its rule. Clearly, most of the jury instructions given in this case would need to be overhauled, including those describing accomplice liability and the “to convict” instructions that allow a conviction to be based on either principal or accomplice liability. There will also need to be separate instructions on whether each substantive crime constitutes a major economic offense and whether the defendant knew this. It is no exaggeration to say that the way coparticipants have long been tried in this state will need to change in order to accommodate the knowledge finding that the majority superimposes on the enhancement statute.
*573¶28 I would apply the statute as it is written. An exceptional sentence is authorized because the jury convicted Hayes of substantive crimes that it found constituted major economic offenses under RCW 9.94A.535(3)(d)(i) or (iii). The statute deems it irrelevant whether Hayes knew the crimes were major economic offenses. It metes out punishment based on Hayes’s individual culpability for the crimes he committed, consistent with the SRA’s goal of individualized sentencing. I would reverse the Court of Appeals and reinstate Hayes’s exceptional sentence.
Madsen, C.J., and González and Yu, JJ., concur with Stephens, J.

 Constitutional concerns require a finding of “major participation” by an accomplice in certain circumstances. See State v. Roberts, 142 Wn.2d 471, 505-06, 14 P.3d 713 (2000) (requiring such finding in order to impose death sentence on accomplice to premeditated first degree murder based on federal and state constitutional prohibitions against cruel punishment). Hayes does not raise any constitutional issues, and sentence enhancement statutes differ materially from the aggravating factors in Roberts. See State v. Pineda-Pineda, 154 Wn. App. 653, 663 n.4, 226 P.3d 164 (2010) (distinguishing Roberts from cases involving school zone and firearm sentence enhancement statutes).


 “The defendant used his or her position of trust, confidence, or fiduciary responsibility to facilitate the commission of the current offense.” RCW 9.94A-,535(3)(d)(iv) (emphasis added).


 State v. Davis, 101 Wn.2d 654, 658-59, 682 P.2d 883 (1984).